DETAILED ACTION
The response filed 12/23/20 is entered. Claims 1, 7, 10, 16, and 22 are amended. Claims 2, 5, 6, 11-15, and 21 are canceled. Claims 1, 3, 4, 7-10, 16-20, 22, and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 7-10, 16-20, 22, and 23 have been considered but are believed to be answered by and therefore moot in view of new grounds of rejection, as presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-10, 16-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US-20170206843, in view of Tsubata, US-20090046212, and in further view of Shin, US-20120154700.
In regards to claim 1, Liu discloses a liquid crystal display device (Par. 0009-0010 display device utilizing LCD) comprising: a first display panel (Fig. 3, 03 OLED display panel) comprising a plurality of first gate lines extending in a first direction and arranged in a second direction that is different from the first direction in a first display region of the first display panel (Fig. 3, 03 OLED display panel; Fig. 5, gate line SL which arranged vertically but extend horizontally), and a plurality of first data lines extending in the second direction and arranged in the first direction in the first display region (Fig. 3, 03 OLED display panel; Fig. 5, data line DL which arranged horizontally but extend vertically), a second liquid crystal display panel  (Fig. 3, 01 LCD panel) comprising a plurality of second gate lines and a plurality of second data lines in a second display region of the second liquid crystal display panel, and a second liquid crystal (Fig. 3, 01 LCD panel; Fig. 5, data line DL and gate line SL; Par. 0076 first pixel units of OLED and second pixel units of LCD are arranged in 1:1 correspondence; Par. 0082 liquid crystal layer); and a first driving circuit for one or more of the plurality of first gate lines and the plurality of first data lines, wherein the first driving circuit comprises one or more first gate drivers to provide signals to the one or more of the plurality of first gate lines and one or more first data drivers to provide signals to the one or more of the plurality of first data lines (Fig. 3, 03 OLED panel; Fig. 5, data line DL and gate line SL; drivers for DL data lines and SL gate lines), wherein the first display panel and the second liquid crystal display panel  overlap each other in plan view (Fig. 3, 03 OLED display panel and 01 LCD display panel; Par. 0076 first pixel units of OLED and second pixel units of LCD are arranged in 1:1 correspondence).
Liu does not disclose expressly a first liquid crystal display panel and a first liquid crystal; two or more adjacent first gate lines from the plurality of first gate lines are provided with same signal at a same instant of time from the one or more first gate drivers, wherein two or more adjacent first data lines from the plurality of first data lines are provided with same signals at a same instant of time from the one or more first data drivers, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Tsubata discloses utilizing two stacked liquid crystal display panels (Fig. 1; Par. 0023) containing liquid crystal (Fig. 1, 226 liquid crystal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the two display panels of Liu can be LCD panels in the manner Tsubata discloses. The motivation for doing so would have been to provide an improved contrast ratio (Par. 0032).
Liu and Tsubata do not disclose expressly two or more adjacent first gate lines from the plurality of first gate lines are provided with same signal at a same instant of time from the one or more first gate drivers, wherein two or more adjacent first data lines from the plurality of first data lines are provided with same signals at a same instant of time from the one or more first data drivers, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Shin discloses two or more adjacent first gate lines from the plurality of first gate lines are provided with same signal at a same instant of time from the one or more first gate drivers (Fig. 1, GL1 and GL2 are provided with the same signal from GL at a same time), wherein the two or more adjacent first gate lines from the plurality of first gate lines are electrically connected to each other by a gate lead connector (Fig. 1, GL gate line, i.e. gate lead connector), and wherein the gate lead connector is formed outside the first display region (Fig. 1, GL is formed outside the pixel areas Clc), and connects between the two or more adjacent first gate lines and one gate terminal of the one or more first gate drivers to receive the gate signals for the two or more adjacent first gate lines (Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first gate lines of Liu can be provided in the manner Shin discloses providing a gate lead connector that supplies a same signal to multiple gate lines. The motivation for doing so would have been to provide a wider viewing angle and quicker liquid crystal response time (Shin Par. 0007).
Liu, Tsubata, and Shin do not disclose expressly two or more adjacent first data lines from the plurality of first data lines are provided with same signals at a same instant of time from the one or more first data drivers, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Shin discloses the two or more adjacent first gate lines from the plurality of first data lines are electrically connected to each other by a data lead connector (Fig. 1, GL gate line, i.e. gate lead connector; as applied to the data lines), and wherein the data lead connector is formed outside the first display region (Fig. 1, GL is formed outside the pixel areas Clc; as applied to the data lines), and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the gate signals for the two or more adjacent first data lines (Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL; as applied to the data lines).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first data lines of Liu can be provided in the manner Shin discloses with respect to the gate lines by providing a data lead connector that supplies a same signal to multiple data lines. The motivation for doing so would have been to provide a wider viewing angle and quicker liquid crystal response time (Shin Par. 0007).
Therefore, it would have been obvious to combine Tsubata and Shin with Liu to obtain the invention of claim 1.
In regards to claim 10, Liu discloses a liquid crystal display device (Par. 0009-0010 display device utilizing LCD) comprising: a first display panel (Fig. 3, 03 OLED display panel) comprising a plurality of first gate lines and a plurality of first data lines in a first display region thereof (Fig. 3, 03 OLED display panel; Fig. 5, data line DL and gate line SL), wherein two adjacent first gate lines from the plurality of first gate lines and two adjacent first data lines from the plurality of first data lines define a first pixel in the first display region (Fig. 3, 03OLED panel; Fig. 5, a pixel is defined as being between two adjacent data lines DL and two adjacent gate lines SL); a second liquid crystal display panel (Fig. 3, 01 LCD panel) comprising a plurality of second gate lines and a plurality of second data lines in a second display region thereof (Fig. 3, 01 LCD panel; Fig. 5, data line DL and gate line SL; Par. 0076 first pixel units of OLED and second pixel units of LCD are arranged in 1:1 correspondence), wherein two adjacent second gate lines from the plurality of second gate lines and two adjacent second data lines from the plurality of second data lines define a second pixel in the second display region (Fig. 3, 01LCD panel; Fig. 5, a pixel is defined as being between two adjacent data lines DL and two adjacent gate lines SL), wherein the first display panel and the second liquid crystal display panel overlap each other in plan view (Fig. 3, 03 OLED display panel and 01LCD display panel; Par. 0076 first pixel units of OLED and second pixel units of LCD are arranged in 1:1 correspondence), wherein the first display panel and the second liquid crystal display panel have equal densities of first pixels and second pixels, respectively, therein (Fig. 3, 03 OLED display panel and 01LCD display panel; Par. 0076 first pixel units of OLED and second pixel units of LCD are arranged in 1:1 correspondence), wherein the display panel comprises a first data driving circuit comprising one or more first data drivers to provide data signals to the plurality of first data lines (Fig. 3, 03 OLED panel; Fig. 5, data line DL; drivers for DL data lines).
Liu does not disclose expressly the first display panel is a liquid crystal display panel; wherein the first liquid crystal display panel displays at a lower definition as compared to the second liquid crystal display panel, wherein two or more adjacent first data lines from the plurality of first data lines are provided with data signals of same gray scale at the same instant of time, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Tsubata discloses utilizing two stacked liquid crystal display panels (Fig. 1; Par. 0023) containing liquid crystal (Fig. 1, 226 liquid crystal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the two display panels of Liu can be LCD panels in the manner Tsubata discloses. The motivation for doing so would have been to provide an improved contrast ratio (Par. 0032).
Liu and Tsubata do not disclose expressly wherein the first liquid crystal display panel displays at a lower definition as compared to the second liquid crystal display panel, wherein two or more adjacent first data lines from the plurality of first data lines are provided with data signals of same gray scale at the same instant of time, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Shin discloses two or more adjacent first gate lines from the plurality of first gate lines are provided with same signal at a same instant of time from the one or more first gate drivers (Fig. 1, GL1 and GL2 are provided with the same signal from GL at a same time), wherein the two or more adjacent first gate lines from the plurality of first gate lines are electrically connected to each other by a gate lead connector (Fig. 1, GL gate line, i.e. gate lead connector), and wherein the gate lead connector is formed outside the first display region (Fig. 1, GL is formed outside the pixel areas Clc), and connects between the two or more adjacent first gate lines and one gate terminal of the one or more first gate drivers to receive the gate signals for the two or more adjacent first gate lines (Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first gate lines of Liu can be provided in the manner Shin discloses providing a gate lead connector that supplies a same signal to multiple gate lines. The motivation for doing so would have been to provide a wider viewing angle and quicker liquid crystal response time (Par. 0007).
Liu, Tsubata, and Shin do not disclose expressly two or more adjacent first data lines from the plurality of first data lines are provided with same signals at a same instant of time from the one or more first data drivers, wherein the two or more adjacent first data lines from the plurality of first data lines are electrically connected to each other by a data lead connector, and wherein the data lead connector is formed outside the first display region, and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the data signals for the two or more adjacent first data lines.
Shin discloses the two or more adjacent first gate lines from the plurality of first data lines are electrically connected to each other by a data lead connector (Fig. 1, GL gate line, i.e. gate lead connector; as applied to the data lines), and wherein the data lead connector is formed outside the first display region (Fig. 1, GL is formed outside the pixel areas Clc; as applied to the data lines), and connects between the two or more adjacent first data lines and one data terminal of the one or more first data drivers to receive the gate signals for the two or more adjacent first data lines (Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL; as applied to the data lines).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first data lines of Liu can be provided in the manner Shin discloses with respect to the gate lines by providing a data lead connector that supplies a same signal to multiple data lines. This arrangement would provide the first liquid crystal display panel displays at a lower definition as compared to the second liquid crystal display panel. The motivation for doing so would have been to provide a wider viewing angle and quicker liquid crystal response time (Shin Par. 0007).
Therefore, it would have been obvious to combine Tsubata and Shin with Liu to obtain the invention of claim 10.
In regards to claim 3, Liu, Tsubata, and Shin, as combined above, disclose the two or more adjacent first gate lines from the plurality of first gate lines are electrically connected to each other by a gate lead connector (Shin Fig. 1, GL gate line, i.e. gate lead connector), and wherein the gate lead connector is formed outside the first display region (Shin Fig. 1, GL is formed outside the pixel areas Clc), and connects between the two or more adjacent first gate lines and one gate terminal of the one or more first gate drivers to receive the gate signals for the two or more adjacent first gate lines (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL).
In regards to claim 4, Liu, Tsubata, and Shin, as combined above, disclose the plurality of first gate lines include a first gate line group of the two or more adjacent first gate lines and a second gate line group of the two or more adjacent first gate lines (Shin Fig. 1, GL1 and GL2 gate lines, wherein each connected GL providing to two gate lines is a group) the first gate line group and the second gate line group being arranged  immediately adjacent to each other (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL), and wherein a first gate terminal of the one or more first gate drivers electrically connects to the first gate line group (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL), a second gate terminal of the one or more first gate drivers electrically connects to the second gate line group (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL).
Liu, Tsubata, and Shin, do not disclose expressly a third gate terminal of the one or more first gate drivers located between the first gate terminal and the second gate terminal is voided.
However, the examiner takes OFFICIAL NOTICE that before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that as a single gate line terminal is being driven to two gate lines that the second gate line terminal would be unneeded and thus voided as the third gate line terminal would be used to drive gate lines three and four based on the pattern Shin discloses. The motivation for doing so would have been to properly space out the gate lines with the appropriate terminals.
Therefore, it would have been obvious Liu, Tsubata, and Shin disclose the invention of claim 4.
In regards to claims 7 and 16, the plurality of first data lines include a first data line group of the two or more adjacent first data lines and a second data line group of the two or more adjacent first data lines (Shin Fig. 1, GL1 and GL2 gate lines, wherein each connected GL providing to two gate lines is a group; as applied above to the data lines) the first data line group and the second data line group being arranged  immediately adjacent to each other (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL; as applied above to the data lines), and wherein a first data terminal of the one or more first data drivers electrically connects to the first data line group (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL; as applied above to the data lines), a second data terminal of the one or more first data drivers electrically connects to the second data line group (Tsubata Fig. 7, data line DL and gate line GL; Tsubata drivers for DL data lines and GL gate lines; Tsubata all the gate lines are connected to gate driver; Shin Fig. 1, GL gate line, i.e. gate lead connector, connected to gate driver for GL; as applied above to the data lines).
Liu, Tsubata, and Shin, do not disclose expressly a third data terminal of the one or more first data drivers located between the first data terminal and the second data terminal is voided.
However, the examiner takes OFFICIAL NOTICE that before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that as a single data line terminal is being driven to two data lines that the second data line terminal would be unneeded and thus voided as the third data line terminal would be used to drive data lines three and four based on the pattern Shin discloses. The motivation for doing so would have been to properly space out the data lines with the appropriate terminals.
Therefore, it would have been obvious Liu, Tsubata, and Shin disclose the invention of claims 7 and 16
In regards to claim 8, Liu, Tsubata, and Shin, as combined above, disclose the a second driving circuit for one or more of the plurality of second gate lines and the plurality of second data lines (Liu Fig. 3, 01 LCD panel; Liu Fig. 5, data line DL and gate line SL; Liu drivers for DL data lines and SL gate lines), wherein the second driving circuit comprises one or more second gate drivers to provide signals to the one or more of the plurality of second gate lines and one or more second data drivers to provide signals to the one or more of the plurality of second data lines, wherein a number of first gate drivers are less than a number of second gate drivers, and wherein a number of first data drivers are less than a number of second data drivers (Liu Fig. 3, 01 LCD panel; Liu Fig. 5, data line DL and gate line SL; Liu drivers for DL data lines and SL gate lines; As combined above the number of terminals of the gate and data drivers for OLED of Liu, which has been modified to an LCD, would be less than the number of terminals of the gate and data drivers of the LCD of Liu; the two panels are driven independently).
In regards to claim 9, Liu, Tsubata, and Shin, as combined above, disclose the a second driving circuit for one or more of the plurality of second gate lines and the plurality of second data lines (Liu Fig. 3, 01 LCD panel; Liu Fig. 5, data line DL and gate line SL; Liu drivers for DL data lines and SL gate lines), wherein the second driving circuit comprises one or more second gate drivers to provide signals to the one or more of the plurality of second gate lines and one or more second data drivers to provide signals to the one or more of the plurality of second data lines, wherein a number of terminals in the one or more first gate drivers are less than a number of terminals in the one or more second gate drivers, and wherein a number of terminals in the one or more first data drivers are less than a number of terminals in the one or more second data drivers (Liu Fig. 3, 01 LCD panel; Liu Fig. 5, data line DL and gate line SL; Liu drivers for DL data lines and SL gate lines; As combined above the number of terminals of the gate and data drivers for OLED of Liu, which has been modified to an LCD, would be less than the number of terminals of the gate and data drivers of the LCD of Liu; the two panels are driven independently).
In regards to claims 17-20, Liu, US-20170206843, Tsubata, US-20090046212, and Shin, US-20120154700, as combined above in regards to claim 10, disclose the physical structure of the claims 17-20.
Liu, Tsubata, and Shin, as combined above, do not disclose expressly that the structure is formed using photo-masks.
Tsubata discloses using photo-masks for manufacturing a dual layer display (Par. 0146-0149 and 0209).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the dual layer display of Liu, Tsubata, and Shin can be manufactured utilizing photo-masks. The motivation for doing so would have been that utilizing photo-masks are a commonly used way to manufacture displays as Tsubata discloses.
	Therefore, it would have been obvious to combine Tsubata with Liu, Tsubata, and Shin to obtain the invention of claims 17-20.
In regards to claim 22, Liu, Tsubata, and Shin, as combined above, disclose the gate lead connector extends in the second direction (Liu Fig. 3, 03 OLED display panel; Liu Fig. 5, gate line SL which arranged vertically but extend horizontally; Shin Fig. 1, GL gate line. i.e. gate lead connector). 
In regards to claim 23, Liu, Tsubata, and Shin, as combined above, disclose the data lead connector extends in the first direction (Liu Fig. 3, 03 OLED display panel; Liu Fig. 5, data line DL which arranged horizontally but extend vertically; Shin Fig. 1, GL gate line. i.e. gate lead connector, as applied to the data lines as modified above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	3/30/21




/VIJAY SHANKAR/           Primary Examiner, Art Unit 2622